The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from a judgment confirming a sale under the monition act of 1834. The proceedings under this act coyer merely questions of form udicial sales. City Bank v. Walden, 1 An. Rep. 46.
There is nothing in the objection raised, concerning the title which the judge appended to his signature. The proceedings were in the Court of Probates, and the judge acted as the’ judge of that court, which is a part of the functions of his office as parish judge. Nor was there any necessity for the ministry of an attorney of absent heirs.
We consider this as an ordinary case in which an administrator was bound to sell mortgaged property of a succession for the payment of debts, and the judgment of the plaintiff against tlio succession rendered the sale indispensable. The objection to the original appraisement as the basis of the sale, we consider untenable. The advertisements appear to have been made in conformity with law.
We are of opinion that there is no defect of form in tho sale which renders' it invalid, and that the court below did not err in confirming it.

Judgment affirmed.